DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 09/09/19.  The request for foreign priority to a corresponding Japanese application filed 03/24/17 has been received and is proper.  Claims 1-6 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Parker
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (GB 2268552).  Parker is directed to annular friction elements.  See Abstract. 
Claim 1: Parker discloses a brake disc [Fig. 1] for a vehicle, comprising: a disc plate portion (10) with a sliding portion in a surface; and a through hole (22) that penetrates the disc plate portion from a front surface to a back surface of the disc plate portion, in which a bolt [see page 5, line 19 (“rivets”)] for fastening the disc plate portion to a wheel of the vehicle is inserted [see page 1, line 23; page 5, line 10 (“support”)], wherein an inclined surface (26) is formed at an edge of an opening (23) of the through hole at a front side of the disc plate portion, and the inclined surface extends larger in a circumferential direction of the disc plate portion than in a radial direction of the disc plate portion [see page 6, lines 1-2 (27 twice as long as 28)].  See Fig. 1. 
Parker discloses all the limitations of this claim except for the intended use in railway vehicle.  First, this intended use in the preamble does not constitute a structural limitation on the claimed brake disc.  See MPEP 2111.02 (II).  Second, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use the brake disc in a railway vehicle because clutch facings like the one in Parker are used in a variety of vehicles, often employed in rail vehicles.  
Claim 2: Parker discloses that a part of the inclined surface that is in the circumferential direction of the disc plate portion as seen from a center of the opening is a filleted or chamfered surface having a size of from 4 mm to 24 mm.  See page 6, lines 1-12 (major axis 27 is 22 mm, with hole 22 being circumferentially 10 mm, hence the size of the chamfer in the circumferential direction is 6 mm wide).
Claim 3: Parker discloses that a part of the inclined surface that is in the circumferential direction of the disc plate portion is 6 mm ±15%.  See page 6, lines 1-12 (major axis 27 is 22 mm, with hole 22 being circumferentially 10 mm, hence the size of the chamfer in the circumferential direction is 6 mm wide).
Claims 4-6: Parker discloses a part of the opening that is in a radial direction of the disc plate portion as seen from a center of the opening has no inclined surface or has a filleted or chamfered surface having a size of 2 mm or less.  See page 6, line page 9; claim 4 (minor axis 28 can be 5-9 mm, with hole 22 being radially 5 mm, hence the size of the chamfer in the radial direction is 2 mm wide or less, potentially zero, hence no inclined surface).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        April 19, 2021